
	

113 HR 4473 IH: Small Business Growth in Manufacturing Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4473
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Foster (for himself, Ms. Tsongas, Mr. Owens, Mr. Enyart, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow small employers a credit against income tax for
			 the cost of on-the-job training expenses, to make the research credit
			 permanent, and to increase the simplified research credit.
	
	
		1.Short titleThis Act may be cited as the Small Business Growth in Manufacturing Act of 2014.
		2.Credit for on-the-job training
			(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
				
					45S.On-the-job training credit
						(a)In generalFor the purposes of section 38, in the case of a small business employer, the job training credit
			 determined under this section for the taxable year is an amount equal to
			 50 percent of the qualified training expenses paid or incurred by the
			 taxpayer during the taxable year.
						(b)Limitations
							(1)In generalThe credit allowed under subsection (a) with respect to any eligible trainee shall not exceed the
			 excess (if any) of $5,000 over the aggregate credit allowed to such
			 taxpayer under this section with respect to such eligible trainee for all
			 prior taxable years.
							(2)3-year limitation on expenses per traineeQualified training expenses may be taken into account under this section with respect to any
			 eligible trainee only during the 3-year period beginning on the date that
			 such expenses were first incurred by the taxpayer with respect to such
			 trainee.
							(c)Small business employerFor purposes of this section—
							(1)In generalThe term small business employer means any employer if such employer employed an average of 500 or fewer employees on business days
			 during the most recent calendar year ending before the beginning of the
			 taxable year. For purposes of the preceding sentence, a preceding calendar
			 year may be taken into account only if the employer was in existence
			 throughout such year.
							(2)Employers not in existence in preceding yearIn the case of an employer which was not in existence throughout the calendar year otherwise taken
			 into account under paragraph (1), the determination under paragraph (1)
			 shall be based on the average number of employees that it is reasonably
			 expected such employer will employ on business days in the current
			 calendar year.
							(d)DefinitionsFor purposes of this section—
							(1)Qualified training expensesThe term qualified training expenses means amounts paid or incurred to an unrelated party for—
								(A)the purchase or use of instructional materials and equipment used exclusively for the training of
			 eligible trainees,
								(B)the use of classroom or other space so used, and
								(C)teachers, trainers, and consultants engaged in carrying out such training program.
								(2)Eligible traineeThe term eligible trainee means any employee of the taxpayer who performs services for the employer for at least 30 hours
			 per week while receiving the training for which the qualified training
			 expenses are incurred.
							(e)Special rules
							(1)Denial of double benefitNo deduction shall be allowed for that portion of the qualified training expenses (otherwise
			 allowable as a deduction for the taxable year) which is equal to the
			 amount of the credit determined for such taxable year under this section.
							(2)AggregationFor purposes of this section, all persons treated as a single employer under subsection (a) or (b)
			 or section 52, or subsection (m) or (o) of section 414, shall be treated
			 as one person.
							(f)Election To have credit not applyA taxpayer may elect (at such time and in such manner as the Secretary may by regulations
			 prescribe) to have this section not apply for any taxable year.
						.
			(b)Credit To be part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
				
					(37)in the case of a small business employer (as defined in section 45S(c)), the job training credit
			 determined under section 45S(a)..
			(c)Credit allowed against alternative minimum taxSection 38(c)(4)(B) of such Code is amended by redesignating clauses (vii), (viii), and (ix) as
			 clauses (viii), (ix), and (x), respectively, and by inserting after clause
			 (vi) the following new clause:
				
					(vii)the credit determined under section 45S,.
			(d)Technical amendmentSection 6501(m) of such Code is amended by inserting 45S(e), after 45H(g),.
			(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended
			 by adding at the end the following new item:
				
					
						Sec. 45S. On-the-job training credit..
			(f)Effective dates
				(1)In generalThe amendments made by this section shall apply to expenses paid or incurred after the date of the
			 enactment of this Act, in taxable years ending after such date.
				(2)Minimum taxThe amendment made by subsection (c) shall apply to credits determined under section 45S of the
			 Internal Revenue Code of 1986 in taxable years ending after the date of
			 the enactment of this Act, and to carrybacks of such credits.
				3.Research credit made permanent; increase in alternative simplified research credit
			(a)Research credit made permanent
				(1)In generalSection 41 of the Internal Revenue Code of 1986 is amended by striking subsection (h).
				(2)Conforming amendments
					(A)Subsection (c) of section 41 of such Code is amended by striking paragraph (4).
					(B)Paragraph (1) of section 45C(b) of such Code is amended by striking subparagraph (D).
					(3)Effective dateThe amendments made by this subsection shall apply to amounts paid or incurred after December 31,
			 2013.
				(b)Increase in alternative simplified research credit
				(1)In generalSubparagraph (A) of section 41(c)(5) of such Code (relating to election of alternative simplified
			 credit) is amended by striking 14 percent (12 percent in the case of taxable years ending before January 1, 2009) and inserting 20 percent.
				(2)Effective dateThe amendment made by this subsection shall apply to taxable years ending after the date of the
			 enactment of this Act.
				
